DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-32 of 16 August 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The IDSs submitted on 15 February 2022 and 22 June 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 5-11, 13-17, 21-27, and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-9 constitutes a process under 35 USC 101, the “method” of claims 10-16 also constitutes a process under the statute, the “server” of claims 17-25 constitutes a “machine” under the statute, and the “device” of claims 26-32 also constitutes a machine under the statute. Accordingly, claims 1-32 meet the criteria of Step 1 of the eligibility analysis. At least some of the claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using the applicant’s independent claim 1 as an example, the claim recites the following abstract idea limitations:
“A method for supporting in-store product picking.”
“… receiving first location information indicating a first location in a store of … a store picker."
“… receiving a shopping list.”
“… determining an initial route for the store picker to travel through the store for picking one or more products on the shopping list based on the first location.”
“… sending the initial route to travel through the store for picking the one or more products on the shopping list.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as commercial interactions, including marketing or sales activities or behaviors (e.g., shopping is a type of sales activity); and managing personal behavior, including following instructions (e.g., the above-listed limitations being steps to be performed by store pickers), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “receiving”) and evaluation (e.g., the claimed “determining”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use the applicant’s originally-filed independent claim 1 as an example, the claim recites the following additional element limitations:
The claimed “method” is “performed by a processor of a store management entity server.”
“… a user mobile device operated by” the claimed “store picker.”
The claimed “shopping list” is “of the user mobile device.”
The claimed “sending” is “to the user mobile device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, delivering broadcast content to a portable electronic device such as a cellular telephone (when claimed at a high level of generality), selecting a particular generic function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, which courts have found to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome (see MPEP 2106.05(f)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); mere data gathering in the form of obtaining information about transactions using the Internet to verify credit card transactions and consulting and updating an activity log, and selecting a particular data source or type of data to be manipulated in the form of selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, language specifying that the process steps of virus screening were used within a telephone network or the Internet, because limiting the use of the process to these technological environments did not provide meaningful limits on the claim, and limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 5-9 depend from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply to claims 5-9. For example, claim 5 recites abstract idea elements (the claimed “first location information is received”) that falls under the certain methods of organizing human activity and mental processes grouping of abstract ideas, and also recites additional elements (the claimed “ESLs”) that fail to integrate the abstract idea elements into a practical application based on the same rationales from MPEP 2106.05 that were used to reject the additional elements of claim 1. Similarly, claim 6 recites abstract idea elements (the claimed “first location information is received”) and additional elements (the claimed “user mobile device”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. Claim 7 recites abstract idea elements (the claimed “receiving second location information,” “determining an updated route,” and “sending the updated route”) and additional elements (the claimed “user mobile device”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. Claim 8 recites abstract idea elements (the claimed “determining the initial route”). Claim 9 recites abstract idea elements (the claimed “determining a substitute product”) and additional elements (the claimed “user mobile device”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. As a result, claims 5-9 also are rejected under 35 USC 101 as ineligible for patenting.
	Independent claim 10, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by claim 1. Of those limitations, the claimed “method for supporting in-store product picking,” “sending … first location information,” “sending … a shopping list,” “receiving an initial route,” and “displaying the initial route” are abstract idea elements similar to those identified in claim 1; and the claimed “processor,” “user mobile device,” and “store management entity server” are additional elements similar to those identified in claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claim 10 as patent ineligible.
	Claims 11 and 13-16 depend from independent claim 10. The dependent claims expand upon the limitations introduced by claim 10. The ineligibility rationales applied in the rejection of claim 10, therefore, also apply to claims 11 and 13-16. For example, claim 11 recites abstract idea elements (the claimed “receiving a proximity indication”) that falls under the certain methods of organizing human activity and mental processes grouping of abstract ideas, and also recites additional elements (the claimed “user mobile device”) that fails to integrate the abstract idea elements into a practical application based on the same rationales from MPEP 2106.05 that were used to reject the additional elements of claim 1. Claim 13 recites abstract idea elements (the claimed “sending inertial measurement unit (IMU) measurements”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. Claim 14 recites abstract idea elements (the claimed “sending … second location information” and “receiving … an updated route”) and additional elements (the claimed “store management entity server” and “user mobile device”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. Claim 15 recites abstract idea elements (the claimed “sending … on one or more picking goals”) and additional elements (the claimed “store management entity server” and “user mobile device”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. Claim 16 recites abstract idea elements (the claimed “receiving … a substitute product indication”) and additional elements (the claimed “store management entity server”) that fail to warrant eligibility for the reasons outlined in the rejection of claim 1. As a result, claims 11 and 13-16 also are rejected under 35 USC 101 as ineligible for patenting.
	Claims 17 and 21-25, while of different scope relative to claims 1 and 5-9, recite limitations similar to the limitations recited by claims 1 and 5-9. As such, the rationales for rejecting claims 1-9 as patent ineligible also apply toward rejection claims 17 and 21-25 as patent ineligible. It should be noted that, to the extent that claims 17 and 21-25 recite hardware and other technological limitations not found in claims 1 and 5-9 (e.g., the claimed “transceiver” and “processor-executable instructions”), those limitations do not warrant eligibility for at least the same reasons as the additional elements of claims 1 and 5-9 that have been addressed in the Step 2A, Prong Two and Step 2B analyses from the rejection of claim 1. As a result, claims 17 and 21-25 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 26, 27, and 29-32, while of different scope relative to claims 10, 11, and 13-16, recite limitations similar to the limitations recited by claims 10, 11, and 13-16. As such, the rationales for rejecting claims 10, 11, and 13-16 as patent ineligible also apply toward rejection claims 26, 27, and 29-32 as patent ineligible. It should be noted that, to the extent that claims 26, 27, and 29-32 recite hardware and other technological limitations not found in claims 10, 11, and 13-16 (e.g., the claimed “transceiver” and “processor-executable instructions”), those limitations do not warrant eligibility for at least the same reasons as the additional elements of claims 10, 11, and 13-16. As a result, claims 26, 27, and 29-32are rejected under 35 USC 101 as ineligible for patenting.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 14, 15, 17, 19-21, 23, 24, 26, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pricer. Shelf-Edge Digital Solutions. Brochure, August 2019 (created 02 October 2018, modified 27 August 2019) (last accessed at https://www.pricer.com/wp-content/uploads/2019/08/Pricer-Digital-Shelf-Edge-Solutions-Web-EN.pdf. on 18 November 2022) (“Pricer”).
Regarding independent claim 1, Pricer discloses the following limitations:
“A method for supporting in-store product picking performed by a processor of a store management entity server.” Pricer discloses “Shopper Guidance.” (Pricer, p. 17.) Pricer also discloses “Click & Collect.” (Pricer, p. 19.) Operation of Click & Collect, in Pricer, reads on the claimed “method for supporting in-store product picking.” Pricer also discloses a “CLOUD SERVER” and a “Pricer server” as part of a “Pricer architecture.” (Pricer, p. 6.) The Pricer architecture and servers performing Shopper Guidance and Click & Collect operations, in Pricer, read on the claimed “performed by a processor of a store management entity server.”
“… receiving first location information indicating a first location in a store of a user mobile device operated by a store picker.” Pricer discloses, “[l]ocalization with integrated BLE beacons is used to position the shopper’s smartphone.” (Pricer, p. 17.) Receiving BLE localization information about a location of a smartphone of a shopper, in Pricer, reads on the claimed “receiving first location information indicating a first location in a store of a user mobile device operated by a store picker.” It should be noted that Pricer also discloses a “Click & Collect solution” that “draws from all components of the Pricer Communication Platform” (Pricer, p. 19.) As such, aspects of the Pricer architecture that apply to shoppers also apply to associates carrying out the Click & Collect solution. 
“… receiving a shopping list of the user mobile device.” Pricer discloses, “[s]hopper creates his/her shopping list at home or any other remote location” and “[a]s the list is being filled the Shopper Solution uses the ESLs’ position to plan the optimal route through the store.” (Pricer, p. 17.) Receiving of a shopping list, created by a shopper on his/her smartphone, by the Pricer architecture, in Pricer, reads on the claimed “receiving a shopping list of the user mobile device.”
“… determining an initial route for the store picker to travel through the store for picking one or more products on the shopping list based on the first location.” Pricer discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) Determining an optimized route for a shopper to take based on his/her shopping list, in Pricer, reads on the claimed “determining an initial route for the store picker to travel through the store for picking one or more products on the shopping list based on the first location.”
“… sending the initial route to travel through the store for picking the one or more products on the shopping list to the user mobile device.” See the passage of Pricer cited in the immediately preceding bullet point. Pricer also discloses, “[i]n the store, the map is retrieved from the Cloud. Localization with integrated BLE beacons is used to position the shopper’s smartphone which is then displayed on the map. The shortest path from the shopper’s location to the next article in the purchase list is shown on the map and is updated as the shopper moves through the store.” (Pricer, p. 17.) Pricer also discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed based on his/her shopping list,” and “[s]hopper is guided on his/her smartphone.” (Id.) Presenting an optimized route on a smartphone of a shopper, for handling a shopping list of the shopper, in Pricer, reads on the claimed “sending the initial route to travel through the store for picking the one or more products on the shopping list to the user mobile device.”
Regarding claim 3, Pricer discloses the following limitations:
“The method of claim 1, further comprising: identifying one or more electronic shelf labels (ESLs) in relation to the initial route to travel through the store.” Pricer discloses, “[t]he associate is directed to the first and closest item to pick. Optimal route is indicated on the digital map.” (Pricer, p. 19.) Pricer also discloses, “[t]he associate approaches, the item’s ESL starts to flash.” (Pricer, p. 19.) Determining that an associate following a route is approaching an ESL of an item, in Pricer, reads on the claimed “identifying one or more electronic shelf labels (ESLs) in relation to the initial route to travel through the store.”
“Sending at least one operation message to selected one or more ESL in the store, wherein the at least one operation message sent to selected one or more of the ESLs comprises: an active operation message to operate in an active operation mode sent to ESLs relevant to the initial route to travel through the store and associated with products on the shopping list.” See the passages of Pricer cited in the immediately preceding bullet point. Sending instructions to have an ESL flash, when an associate approaches the ESL while following a route for picking items for an online order, in Pricer, reads on the claimed “sending at least one operation message to selected one or more ESL in the store, wherein the at least one operation message sent to selected one or more of the ESLs comprises: an active operation message to operate in an active operation mode sent to ESLs relevant to the initial route to travel through the store and associated with products on the shopping list.”
Regarding claim 4, Pricer discloses the following limitations:
“The method of claim 3, wherein the at least one operation message sent to selected one or more of the ESLs comprises: a passive operation message for the ESL to operate in a passive operation mode sent to ESLs not or no longer relevant to the initial route to travel through the store.” Pricer discloses, “SMARTTAG - SEGMENT” with no flashing (see p. 9), and similar tags with active “SmartFLASH” (see p. 10). Sending instructions to have an ESL display information without flashing, wherein the ESL is for an item not targeted for picking, in Pricer, reads on the claimed “wherein the at least one operation message sent to selected one or more of the ESLs comprises: a passive operation message for the ESL to operate in a passive operation mode sent to ESLs not or no longer relevant to the initial route to travel through the store.”
Regarding claim 5, Pricer discloses the following limitations:
“The method of claim 1, wherein at least part of the first location information is received from one or more electronic shelf labels (ESLs) in the store.” Pricer discloses, “The system combines indoor positioning of the handheld device and the position of the ESLs to guide the associates to the right place.” (Pricer, p. 18.) Pricer also discloses, “The associate is directed to the first and closest item to pick.” (Pricer, p. 19.) Using information on positioning of ESLs for purposes of guiding associates, in Pricer, reads on the claimed “wherein at least part of the first location information is received from one or more electronic shelf labels (ESLs) in the store.”
Regarding claim 6, Pricer discloses the following limitations:
“The method of claim 1, wherein the first location information is received from the user mobile device.” Pricer discloses, “[b]y measuring the low energy signals (BLE) combined with smartphone sensors and digital store maps, Pricer can provide real time location updates.” (Pricer, p. 7.) Pricer also discloses, “The system combines indoor positioning of the handheld device and the position of the ESLs to guide the associates to the right place.” (Pricer, p. 18.) Pricer also discloses, “[t]he picker is positioned using BLE localization,” and “[t]he associate is directed to the first and closest item to pick.” (Pricer, p. 19.) Using information on positioning of handheld devices for purposes of guiding associates, in Pricer, reads on the claimed “wherein the first location information is received from the user mobile device.”
Regarding claim 7, Pricer discloses the following limitations:
“The method of claim 1, further comprising: receiving second location information indicating a second location of a user mobile device in the store, wherein the second location is associated with one product from the shopping list.” Pricer discloses, “[b]y measuring the low energy signals (BLE) combined with smartphone sensors and digital store maps, Pricer can provide real time location updates.” (Pricer, p. 7.) Pricer also discloses, “[t]he shortest path from the shopper’s location to the next article in the purchase list is shown on the map and is updated as the shopper moves through the store.” (Pricer, p. 17.) Receiving real time location information of a smartphone of a shopper picking a next article from a purchase list, in Pricer, reads on the claimed “receiving second location information indicating a second location of a user mobile device in the store, wherein the second location is associated with one product from the shopping list.”
“… determining an updated route to travel through the store from the second location to a third location associated with another item on the shopping list.” See the passages of Pricer cited in the immediately preceding bullet point. Determining a path to a next article from a current location of a shopper to a location of the next article, in Pricer, reads on the claimed “determining an updated route to travel through the store from the second location to a third location associated with another item on the shopping list.”
“… sending the updated route to travel through the store to the user mobile device.” Pricer discloses, “[s]hopper is guided on his/her smartphone.” (Pricer, p. 17.) Sending a store map to a smartphone of a shopper, the map showing a route for a shopper to take, in Pricer, reads on the claimed “sending the updated route to travel through the store to the user mobile device.”
Regarding claim 8, Pricer discloses the following limitations:
“The method of claim 1, wherein determining the initial route to travel through the store for picking one or more products on the shopping list is based at least in part on one or more picking goals including at least one of minimizing an overall distance traveled within the store by the user mobile device, avoiding other store pickers, avoiding currently congested aisles, or avoiding other customers.” Pricer discloses, “[t]he shortest path from the shopper’s location to the next article in the purchase list is shown on the map and is updated as the shopper moves through the store,” and “an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) Determining an optimized route, including a shortest path, for a shopper to take to collect items on a purchase list, in Pricer, reads on the claimed “wherein determining the initial route to travel through the store for picking one or more products on the shopping list is based at least in part on one or more picking goals including at least one of minimizing an overall distance traveled within the store by the user mobile device.”
Regarding independent claim 10, Pricer discloses the following limitations:
“A method for supporting in-store product picking performed by a processor of a user mobile device operated by a store picker.” Pricer discloses “Shopper Guidance.” (Pricer, p. 17.) Pricer also discloses “Click & Collect.” (Pricer, p. 19.) Operation of Click & Collect, in Pricer, reads on the claimed “method for supporting in-store product picking.” Pricer also discloses, “[s]hopper is guided on his/her smartphone.” (Pricer, p. 17.) Operation of a smartphone of a shopper and/or an associate, in Pricer, reads on the claimed “performed by a processor of a user mobile device operated by a store picker.”
“… sending, to a store management entity server, first location information indicating a first location in a store of the user mobile device.” Pricer discloses, “[b]y measuring the low energy signals (BLE) combined with smartphone sensors and digital store maps, Pricer can provide real time location updates.” (Pricer, p. 7.) Pricer also discloses, “SmartPhone/PDA beacon position” associated with “Pricer server” of “PRICER IN-STORE PLATFORM COMPONENTS,” and information flows between the platform components and “CLOUD SERVER.” (Pricer, p. 6.) The smartphone sending sensor data relating to location information of the smartphone, to the server(s), in Pricer, reads on the claimed “sending, to a store management entity server, first location information indicating a first location in a store of the user mobile device.”
“… sending, to the store management entity server, a shopping list of the user mobile device including one or more products to be picked.” Pricer discloses, “[s]hopper creates his/her shopping list at home or any other remote location” and “[a]s the list is being filled the Shopper Solution uses the ESLs’ position to plan the optimal route through the store.” (Pricer, p. 17.) Sending of a shopping list, created by a shopper on his/her smartphone, to the Pricer architecture, in Pricer, reads on the claimed “sending, to the store management entity server, a shopping list of the user mobile device including one or more products to be picked.”
“… receiving an initial route to travel through the store for picking the one or more products to be picked based on the first location.” Pricer discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) Providing an optimized route for a shopper to take based on his/her shopping list, to a shopper, in Pricer, reads on the claimed “receiving an initial route to travel through the store for picking the one or more products to be picked based on the first location.”
“… displaying the initial route to travel through the store.” Pricer discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed,” and “[s]hopper is guided on his/her smartphone.” (Pricer, p. 17.) Displaying an optimized route for a shopper to take, via a smartphone of the shopper, in Pricer, reads on the claimed “displaying the initial route to travel through the store.”
Regarding claim 14, Pricer discloses the following limitations:
“The method of claim 10, further comprising: sending, to the store management entity server, second location information indicating a second location of a user mobile device in the store, wherein the second location is associated with one product from the shopping list.” Pricer discloses, “[b]y measuring the low energy signals (BLE) combined with smartphone sensors and digital store maps, Pricer can provide real time location updates.” (Pricer, p. 7.) Pricer also discloses, “[t]he shortest path from the shopper’s location to the next article in the purchase list is shown on the map and is updated as the shopper moves through the store.” (Pricer, p. 17.) Sending real time location information of a smartphone of a shopper picking a next article from a purchase list, to the Pricer architecture, reads on the claimed “sending, to the store management entity server, second location information indicating a second location of a user mobile device in the store, wherein the second location is associated with one product from the shopping list.”
“… receiving, from the store management entity server, an updated route to travel through the store from the second location to a third location associated with another item on the shopping list.” See the passages of Pricer cited in the immediately preceding bullet point. Pricer discloses, “[s]hopper is guided on his/her smartphone.” (Pricer, p. 17.) Receiving a store map at a smartphone of a shopper, the map showing a route for a shopper to take to a next article on a purchase list, in Pricer, reads on the claimed “receiving, from the store management entity server, an updated route to travel through the store from the second location to a third location associated with another item on the shopping list.”
Regarding claim 15, Pricer discloses the following limitations:
“The method of claim 10, further comprising: sending, to the store management entity server, on one or more picking goals including at least one of minimizing an overall distance traveled within the store by the user mobile device, avoiding other store pickers, avoiding currently congested aisles, or avoiding other customers, wherein the received initial route is based on the one or more picking goals.” Pricer discloses, “[t]he shortest path from the shopper’s location to the next article in the purchase list is shown on the map and is updated as the shopper moves through the store,” and “an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) Determining an optimized route, including a shortest path, for a shopper to take to collect items on a purchase list, in Pricer, reads on the claimed “sending, to the store management entity server, on one or more picking goals including at least one of minimizing an overall distance traveled within the store by the user mobile device, … wherein the received initial route is based on the one or more picking goals.”
Regarding independent claim 17, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to those recited by claim 1. Accordingly, the rationales used in the rejection of claim 1 also apply for purposes of rejecting claim 17. Limitations recited by claim 17 that are not recited by claim 1, such as the claimed “transceiver” and “processor-executable instructions,” are disclosed by Pricer (see, e.g., the “IR wireless communication,” “transceiver/access point,” and “software” on p. 5). Claim 17 is, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.
Regarding claims 19 and 20, while the claims are of different scope relative to claims 3 and 4, the claims recite limitations similar to those recited by claims 3 and 4. Accordingly, the rationales used in the rejection of claims 3 and 4 also apply for purposes of rejecting claims 19 and 20. Limitations recited by claims 19 and 20 that are not recited by claims 3 and 4, such as the claimed “picking one or more products on the shopping list,” are disclosed by Pricer (see, e.g., the “online shopper order” and “item to pick” on p. 19). Claims 19 and 20 are, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.
Regarding claim 21, while the claim is of different scope relative to claim 5, the claim recites limitations similar to those recited by claim 5. Accordingly, the rationales used in the rejection of claim 5 also apply for purposes of rejecting claim 21. Claim 21 is, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.
Regarding claims 23 and 24, while the claims are of different scope relative to claims 7 and 8, the claims recite limitations similar to those recited by claims 7 and 8. Accordingly, the rationales used in the rejection of claims 7 and 8 also apply for purposes of rejecting claims 23 and 24. Claims 23 and 24 are, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.
Regarding independent claim 26, while the claim is of different scope relative to independent claim 10, the claim recites limitations similar to those recited by claim 10. Accordingly, the rationales used in the rejection of claim 10 also apply for purposes of rejecting claim 26. Limitations recited by claim 26 that are not recited by claim 10, such as the claimed “transceiver” and “processor-executable instructions,” are disclosed by Pricer (see, e.g., the “IR wireless communication,” “transceiver/access point,” and “software” on p. 5). Claim 26 is, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.
Regarding claims 30 and 31, while the claims are of different scope relative to claims 14 and 15, the claims recite limitations similar to those recited by claims 30 and 31. Accordingly, the rationales used in the rejection of claims 14 and 15 also apply for purposes of rejecting claims 30 and 31. Claims 30 and 31 are, therefore, anticipated under 35 USC 102(a)(1) in view of Pricer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pricer, in view of CN 201508565 U in view of Shen (“Shen”), and further in view of U.S. Pat. App. Pub. No. 2019/0130429 A1 to Roy et al. (“Roy”).
Regarding claim 2, Shen teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 1, further comprising: determining a level of congestion for a section of the store based at least in part on received radio frequency (RF) measurements from one or more electronic shelf labels (ESLs) in the section of the store.” Pricer discloses, “[i]ndustrial LCD displays” of “SmartTag.” (Pricer, p. 9.) Shen teaches, “wherein the RFID tag reader is integrated in the liquid crystal advertisement device of market or supermarket.” (Shen, para. [0013].) Shen also teaches, “when the RFID tag reader identifies the RFID tag in the certain distance range, the read RFID tag data information written in the information processing system of the statistic process of the customer flow is finished.” (Shen, para. [0020].) Determining customer flow using RFID information from RFID elements of LCD displays, in Shen, when used with a SmartTag, of Pricer, reads on the claimed “determining a level of congestion for a section of the store based at least in part on received radio frequency (RF) measurements from one or more electronic shelf labels (ESLs) in the section of the store.”
Shen teaches supermarket technology (see Abstract), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a SmartTag, of Pricer, to include the RFID-based aspects and customer flow statistics, of Shen, due to the importance of such statistics and resulting advantages (making predictions, marketing decisions, layouts, etc.), as taught by Shen (see para. [0007]).
Roy teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Pricer and Shen:
“… wherein the initial route to travel through the store for picking one or more products on the shopping list is based at least in part on the determined level of congestion for the section of the store.” As explained above, Pricer already discloses elements reading on the claimed “initial route to travel through the store for picking one or more products on the shopping list.” Roy teaches, “[t]he recommended route may include a path through a store which includes items which the user may wish to purchase, a path through the store that is uncongested/unobstructed, …. This enables the activity rewards generator to encourage traffic through desirable areas of the store without increasing congestion or creating crowded conditions in certain areas of the store.” Planning a path through a store to collect items for purchase, the path based on avoiding increased congestion in an area of a store, in Roy, reads on the claimed “wherein the initial route to travel through the store for picking one or more products on the shopping list is based at least in part on the determined level of congestion for the section of the store.”
Roy teaches technology for retail stores (see para. [0027]), similar to the claimed invention and to the combination of Pricer and Shen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the routing, of the combination of Pricer and Shen, to include store congestion considerations, as in Roy, as doing so improves user experience within a retail environment, as taught by Roy (see para. [0027]).
Regarding claim 18, while the claim is of different scope relative to claim 2, the claim recites limitations similar to those recited by claim 2. Accordingly, the rationales used in the rejection of claim 2 also apply for purposes of rejecting claim 18. Limitations recited by claim 18 that are not recited by claim 2, such as the claimed “aisle,” are disclosed by Pricer (see, e.g., the “aisle” on p. 10, and the “in-aisle” on p. 25). Claim 18 is, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Roy.
Claims 9, 16, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pricer, in view of U.S. Pat. Pub. No. 2016/0260161 A1 to Atchley et al. (“Atchley”).
Regarding claim 9, Atchley teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 1, further comprising: determining a substitute product in response to determining a product on the shopping list is not available in the store, wherein the initial route to travel through the store directs the user mobile device to the substituted product.” Pricer discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) An optimized route for a shopper and his/her smartphone to take to pick a product on a purchase list, in Pricer, reads on the claimed “wherein the initial route to travel through the store directs the user mobile device to the … product.” Atchley teaches, “[i]f the requested item is out of stock according to the inventory database, in step 1115, the system determines an out of stock response to present to the customer. In some embodiments, the out of stock response may be selected from one or more of: recommending an alternative item.” (Atchley, para. [0166].) Recommending an alternative item in response to determining that a requested item is out of stock, in Atchley, reads on the claimed “determining a substitute product in response to determining a product on the shopping list is not available in the store.”
Atchley teaches technology for shopping environments (see para. [0002]), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shopping lists and shopper guidance, of Pricer, to include recommendations for alternatives to out of stock items, as in Atchley, so the shopper does not have to leave empty-handed, as taught by Atchley (see para. [0166]).
Regarding claim 16, Atchley teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 10, further comprising: receiving, from the store management entity server, a substitute product indication, wherein the substitute product indication identifies an unavailable product on the shopping list and an available product considered a substitute product for the unavailable product, wherein the initial route to travel through the store for picking the one or more products includes a route to the substitute product.” Pricer discloses, “[s]hopper is geolocated on the store map and an optimized route is proposed based on his/her shopping list.” (Pricer, p. 17.) An optimized route for a shopper and his/her smartphone to take to pick a product on a purchase list, in Pricer, reads on the claimed “wherein the initial route to travel through the store for picking the one or more products includes a route to the … product.” Atchley teaches, “[i]f the requested item is out of stock according to the inventory database, in step 1115, the system determines an out of stock response to present to the customer. In some embodiments, the out of stock response may be selected from one or more of: recommending an alternative item.” (Atchley, para. [0166].) Recommending an alternative item in response to determining that a requested item is out of stock, in Atchley, reads on the claimed “receiving, from the store management entity server, a substitute product indication, wherein the substitute product indication identifies an unavailable product on the shopping list and an available product considered a substitute product for the unavailable product.”
Atchley teaches technology for shopping environments (see para. [0002]), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shopping lists and shopper guidance, of Pricer, to include recommendations for alternatives to out of stock items, as in Atchley, so the shopper does not have to leave empty-handed, as taught by Atchley (see para. [0166]).
Regarding claim 25, while the claim is of different scope relative to claim 9, the claim recites limitations similar to those recited by claim 9. Accordingly, the rationales used in the rejection of claim 9 also apply for purposes of rejecting claim 25. Claim 25 is, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Atchley.
Regarding claim 32, while the claim is of different scope relative to claim 16, the claim recites limitations similar to those recited by claim 16. Accordingly, the rationales used in the rejection of claim 16 also apply for purposes of rejecting claim 32. Claim 32 is, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Atchley.
Claims 11, 12, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pricer, in view of U.S. Pat. App. Pub. No. 2015/0112826 A1 to Crutchfield, Jr. (“Crutchfield”).
Regarding claim 11, Crutchfield teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 10, further comprising: receiving a proximity indication that a product on the shopping list is within a threshold distance of the user mobile device.” Pricer discloses, “[t]he associate approaches the location, the label starts to flash.” (Pricer, p. 18.) The manner in which an approach by an associate is detected is not explicitly disclosed by Pricer. Crutchfield teaches, “RFID or NFC compatible receivers at the vendor location receive the customer identification information transmitted by the customers' NFC or RFID enabled devices.” Crutchfield also teaches, “the electronic price tags may also be used to provide shoppers with real-time, personalized information displayed alongside a featured physical product.” (Crutchfield, para. [0293].) Crutchfield also teaches, “proximity sensors may detect the shopper and an electronic price tag may only show personalized message(s) when the shopper is sufficiently close to a particular product display. The displayed information could be secured through the use of technology like NFC.” (Crutchfield, para. [0294].) Receiving information indicating that a shopper and his/her NFC/RFID enabled device is sufficiently close to a product and related display, in Crutchfield, reads on the claimed “receiving a proximity indication that a product on the shopping list is within a threshold distance of the user mobile device.”
Crutchfield teaches technology for retail environments (see Abstract), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a relationship between the ESLs and shopper smartphones, of Pricer, to include the proximity detection capabilities, in Crutchfield, to provide shoppers with real-time, personalized information only when the shopper is sufficiently close so as to protect confidentiality, as taught by Crutchfield (see para. [0294]).
Regarding claim 12, Crutchfield teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 10, wherein sending the first location information comprises sending a proximity message to an electronic shelf label (ESL) in an aisle of the store, wherein the ESL is associated with at least one product in the store.” Pricer depicts ESLs in store aisles, wherein the ESLs are associated with products on shelves along the aisles. (Pricer, p. 15.) Pricer discloses, “[t]he associate approaches the location, the label starts to flash.” (Pricer, p. 18.) The manner in which an approach by an associate is detected is not explicitly disclosed by Pricer. Crutchfield teaches, “[w]hen a customer picks up a camera, the magnetic clip transmits a signal to the intelligent display processor indicating which camera the customer has picked up, allowing the intelligent display to then show information about that product.” (Crutchfield, para. [0176].) Transmitting a signal to a display for a product, in Crutchfield, reads on the claimed “wherein sending the first location information comprises sending a proximity message to an electronic shelf label (ESL) in an aisle of the store, wherein the ESL is associated with at least one product in the store.”
Crutchfield teaches technology for retail environments (see Abstract), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ESLs, of Pricer, to receive proximity information, as in Crutchfield, to provide shoppers with additional information about products of interest in the vicinity of the shopper, as taught by Crutchfield (see para. [0176]).
Regarding claims 27 and 28, while the claims are of different scope relative to claims 11 and 12, the claims recite limitations similar to those recited by claims 11 and 12. Accordingly, the rationales used in the rejection of claims 11 and 12 also apply for purposes of rejecting claims 27 and 28. Claims 27 and 28 are, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Crutchfield.
Claims 13, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pricer, in view of U.S. Pat. No. 10,963,658 B1 to Bloch et al. (“Bloch”).
Regarding claim 13, Bloch teaches limitations below that do not appear to be explicitly disclosed in their entirety by Pricer:
“The method of claim 10, wherein sending the first location information comprises sending inertial measurement unit (IMU) measurements.” Bloch teaches, “leverage additional sensor data (e.g., inertial measurement unit (IMU) data from gyroscopes to predict a pose change of a mobile device).” (Bloch, col. 3, ll. 27-29.) Bloch also teaches, “the location of the phone can be determined using WiFi finger-printing, Bluetooth beacons, GPS, SLAM (simultaneous localization and mapping), or IMU tracking.” (Bloch, col. 10, ll. 47-50.) Sending IMU information about phone location, in Bloch, reads on the claimed “wherein sending the first location information comprises sending inertial measurement unit (IMU) measurements.”
Bloch teaches technology for retail environments (see col. 1, ll. 19-22), similar to the claimed invention and to Pricer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the smartphone locating features, of Pricer, to include consideration of IMU information, as in Bloch, because using more data is more accurate, as taught by Bloch (see Bloch, col. 3, ll. 13-16 and 23-29, and col. 4, ll. 45-52).
Regarding claim 22, while the claim is of different scope relative to claims 6 and 13, the claim recites limitations similar to those recited by claims 6 and 13. Accordingly, the rationales used in the rejection of claims 6 and 13 also apply for purposes of rejecting claim 22. Claim 22 is, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Bloch.
Regarding claim 29, while the claims are of different scope relative to claim 13, the claim recites limitations similar to those recited by claim 13. Accordingly, the rationales used in the rejection of claim 13 also apply for purposes of rejecting claim 29. Claim 29 is, therefore, obvious under 35 USC 103 in view of the combination of Pricer and Bloch.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2013/0085345 A1 to Geisner et al. discloses providing a recommendation of food items to a user based on nutritional preferences of the user, using a head-mounted display device (HMDD) worn by the user. (See Abstract.)
U.S. Pat. App. Pub. No. 2014/0139548 A1 to Byers discloses retail digital signage. (See Abstract.)
U.S. Pat. App. Pub. No. 2018/0108078 A1 to Howell discloses to permit store customers or employees to use personal computing devices, such as smartphones, electronic notebooks, and the like to passively or explicitly influence or control the content displayed at electronic shelf labels or other electronic displays and signs as the store customer walks through the store. (See para. [0031].)
U.S. Pat. App. Pub. No. 2019/0172088 A1 to Mohiuddin et al. discloses dynamically changing displayed content of a tag coupled to an item. (See Abstract.)
U.S. Pat. App. Pub. No. 2021/0312526 A1 to Xu et al. discloses automatically identifying substitute items. (See Abstract.)
CN Pub. No. CN 106022401 A to Zhang et al. discloses a supermarket consumer density determining system. (See English-language Abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624